                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISSA G. ZIADEH,                        :      CIVIL NO: 1:19-CV-01623
                                       :
             Plaintiff,                :
                                       :      (Judge Kane)
      v.                               :
                                       :      (Chief Magistrate Judge Schwab)
                                       :
COMENITY BANK, et al,                  :
                                       :
             Defendants.               :

                                     ORDER
                                 January 22, 2020

      On September 19, 2019, the plaintiff, Issa G. Ziadeh (“Ziadeh”), filed a

complaint in which he named Farukh Bhutta (“Bhutta”) as one of the defendants.

See doc. 1 ¶ 8. Under Rule 4 of the Federal Rules of Civil Procedure, Ziadeh was

required to serve Bhutta within 90 days of filing the complaint. Nothing in the

record, however, indicates that Ziadeh has served Bhutta as required by Rule 4.

      Under Rule 4(m), “[i]f a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—

must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.” Fed. R. Civ. P. 4(m). “But if the

plaintiff shows good cause for the failure, the court must extend the time for

service for an appropriate period.” Id. IT IS THEREFORE ORDERED that on

or before February 21, 2020, Ziadeh shall show cause, if there is any, for his
failure to serve Bhutta with a copy of the complaint. Should Ziadeh fail to show

good cause for his failure to serve Bhutta, the undersigned shall recommend that

all claims against Bhutta be dismissed under Rule 4(m).



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge




                                        2
